Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of this 21st
day of February, 2014, by and between ARE-MA REGION NO. 23, LLC, a Delaware
limited liability company (“Landlord”), and IDERA PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of October 31, 2006 (the “Lease”). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 26,589 rentable square feet (the
“Premises”) in a building located at 167 Sidney Street, Cambridge,
Massachusetts. The Premises are more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

B. The Base Term of the Lease is scheduled to expire on May 31, 2014.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, extend the Base Term of the
Lease through August 31, 2017 (“Extended Expiration Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

  1. Base Term. The expiration of the Base Term of the Lease is hereby extended
through the Extended Expiration Date.

 

  2. Base Rent. Tenant shall continue paying Base Rent as required under the
Lease through August 31, 2014; provided that Base Rent for the months of June,
July and August of 2014 shall be abated in full so long as Tenant shall not be
in Default under the terms of the Lease beyond any applicable notice and cure
periods.

Commencing on September 1, 2014, Base Rent shall be payable pursuant to the
following schedule:

 

9/1/14 – 8/31/15:    $53.35 per rentable square foot of the Premises per annum
9/1/15 – 8/31/16:    $54.42 per rentable square foot of the Premises per annum
9/1/16 – 8/31/17:    $55.50 per rentable square foot of the Premises per annum

 

  3. Services. At Tenant’s request, Landlord will engage DENS Facility Services
or another property management company, in Landlord’s sole discretion, to
(i) manage mechanical systems at the Project, and (ii) provide landscaping and
snowplowing services at the Project (collectively, the “Additional Services”).

Tenant acknowledges and confirms that pursuant to Section 5 of the Lease, Tenant
will be responsible for all costs, expenses and obligations of every kind and
nature whatsoever, incurred by Landlord in connection with the Additional
Services, including without limitation, all third party charges attributable
thereto, but Landlord shall not be entitled to

 

LOGO [g702904img1.jpg]  

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

    1    



--------------------------------------------------------------------------------

an additional fee or override based on the foregoing. For information purposes
only, the third party costs attributable to the Additional Services for the
first twelve months after the date this First Amendment is signed has been
estimated at $16,000, but the actual third party costs may vary and such
estimate shall not limit Tenant’s liability for such third party costs.
Notwithstanding the foregoing, during the 18 month period commencing on June 1,
2014 and ending on November 30, 2015, Tenant shall not be responsible for any
costs associated with HVAC system serving the Premises other than (i) costs that
are considered preventative or annual maintenance expenses (as determined by
Landlord in its sole discretion) and (ii) any damage to the HVAC system caused
by Tenant’s negligence or willful misconduct, which costs shall be the sole
responsibility of Tenant.

Tenant acknowledges and confirms that Landlord is entitled under Section 5 of
the Lease to recover from Tenant “all costs, expenses and obligations of every
kind and nature whatsoever relating to the Project,” including without
limitation, a portion of Landlord’s payroll costs allocable to the Project, as
Landlord may determine in its good faith discretion from time to time during the
Term. For information purposes only, the payroll costs attributable to the
Project for the first twelve months after this First Amendment is signed has
been estimated at $5,000, but the actual payroll costs attributable to the
Project may vary and such estimate shall not limit Tenant’s liability for such
payroll costs.

 

  4. Right to Extend Term. As of the date of this First Amendment, the first
paragraph of Section 39(a) of the Lease is hereby deleted in its entirety and
replaced with the following and Tenant shall have no other right to extend the
Term of the Lease except as set forth in Section 39;

“(a) Extension Rights. Tenant shall have one right (the “Extension Right”) to
extend the term of this Lease for three (3) years (the “Extension Term”) on the
same terms and conditions as this Lease (other than Base Rent) by giving
Landlord written notice of its election to exercise the Extension Right at least
nine (9) months prior, and no earlier than twelve (12) months prior, to the
expiration of the Base Term of the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of the Extension Term by a percentage as
determined at the time the Market Rate is determined. As used herein, “Market
Rate” shall mean the then market rental rate as determined by Landlord for
combined laboratory and office space in Cambridge, Massachusetts of comparable
age, quality, level of finish and proximity to amenities and public transit. In
addition, Landlord may impose a reasonably determined market rent for the
parking rights provided hereunder.”

 

  5. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction, other than Colliers International (whose
commission shall be paid by Landlord pursuant to a separate agreement). Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than Colliers International, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this First Amendment.

 

 

LOGO [g702904img1.jpg]  

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

    2    



--------------------------------------------------------------------------------

  6. Miscellaneous.

a. This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This First Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]

 

 

LOGO [g702904img1.jpg]  

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

    3    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

TENANT: IDERA PHARMACEUTICALS, INC., a Delaware corporation By:  

/s/ Louis J. Arcudi, III

  February 21, 2014 Its:   Louis J. Arcudi, III   Chief Financial Officer  
Idera Pharmaceuticals Inc. LANDLORD: ARE-MA REGION NO. 23, LLC, a Delaware
limited liability company By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a
Delaware limited partnership, managing member By:   ARE-QRS CORP.,   a Maryland
corporation,   general partner By:  

/s/ Eric S. Johnson

Its:   Eric S. Johnson   Vice President   Real Estate Legal Affairs

 

 

LOGO [g702904img1.jpg]  

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

    4    